Citation Nr: 1419045	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  10-46 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for post-operative residuals of peptic ulcer surgery.

2. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to August 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from [a] rating decision dated in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, increased the evaluation for post-operative residuals of peptic ulcer surgery to 40 percent, effective June 23, 2009.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system includes the April 2014 appeals brief and VA treatment records not included in the paper claims file.

In his November 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  A letter informed the Veteran that his requested videoconference hearing was scheduled for April 9, 2013.  The Veteran did not report for the hearing or request that the hearing be rescheduled or otherwise identify a good cause for not appearing.  As such, his hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The post-operative residuals of the Veteran's peptic ulcer surgery are not productive of more than moderate postgastrectomy syndrome.




CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for post-operative residuals of peptic ulcer surgery, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7308 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In a claim for increase, VCAA requires only generic notice as to the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in August 2009.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination, including a September 2009 VA examination.  In his November 2009 notice of disagreement, the Veteran indicated that he took an ambulance to the hospital due to symptoms related to the service-connected disability, but he was not admitted for treatment.  As he was not admitted for treatment and did not submit a VA Form 21-4142 to obtain records, the Board finds that further assistance to obtain records is not necessary.

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 38 C.F.R. § 3.159(c).

Law and Regulation

In the October 2009 rating decision on appeal, the Veteran was granted an increased rating of 40 percent for post-operative residuals of peptic ulcer surgery, effective June 23, 2009, the date of receipt of his claim.  The Veteran's disability is rated under 38 C.F.R. § 4.114, Diagnostic Code 7308.  Under this Code for postgastrectomy syndromes, a 60 percent rating is provided for severe disabilities associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia, a 40 percent rating is provided for moderate syndrome associated with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss, and a 20 rating is provided for mild syndrome associated with infrequent episodes of epigastric distress with characteristic mild circulatory symptoms or continuous mild manifestations. 38 C.F.R. § 4.114, Diagnostic Code 7308 (2013).

There are various postgastrectomy symptoms which may occur following anastomotic operations of the stomach.  When present, those occurring during or immediately after eating and known as "dumping syndrome" are characterized by gastrointestinal complaints and generalized symptoms simulating hypoglycemia.  Those occurring from one to three hours after eating usually present definite manifestation of hypoglycemia. 38 C.F.R. § 4.111 (2013).

Pyramiding, rating the same disability or the same manifestation of a disability under different Codes is to be avoided. 38 C.F.R. § 4.14.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other. 38 C.F.R. § 4.114.  Rather, a single evaluation instead will be assigned under the Diagnostic Code which reflects the predominant disability picture. Id.

Analysis

The Veteran has appealed the assignment of a 40 percent evaluation for the post-operative residuals of peptic ulcer surgery.  The 40 percent evaluation contemplates moderate syndrome associated with less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  In order to warrant a higher evaluation, there must be severe disabilities associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.7 (2013).

A July 2008 emergency department note indicated the Veteran denied fevers, chills, nausea, vomiting, diarrhea, and weight loss or gain.  

On VA examination in September 2009, the examiner continued the diagnosis of dumping syndrome.  The Veteran reported symptoms of diarrhea and moderate abdominal pain that was intermittent.  He reported severe bloating several times a month lasting two hours.  He reported mild nausea several times a year and severe vomiting once a year.  He reported sharp continuous pain in the middle of the abdominal area caused by food consumption and alleviated by heating pad and rest.  On physical examination, there were no signs of weight gain, weight loss, anemia, or tenderness.  A CBC test was normal.  The examiner noted the effect on the Veteran's usual occupation and daily activities was mild to moderate.  The examiner described the Veteran's residuals as mild to moderate.

In his November 2009 notice of disagreement, the Veteran reported additional symptoms of palpitations and sweating.  He also indicated that he was unable to work due to "dumping."  A May 2010 VA gastrointestinal clinic note indicated the Veteran reported increased symptoms of bloating and diarrhea.  The Veteran reported weight gain from a baseline of 132 to 149 pounds and occasional epigastric pain related to food ingestion.  A September 2010 VA gastrointestinal clinic note indicated that the Veteran had significant improvement in symptoms of diarrhea, painful cramps, and bloating with medication.

After a review of the evidence of record, the Board finds that an increase rating for the Veteran's post-operative residuals of peptic ulcer surgery is not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7308.

Although the Veteran reported some symptoms listed in the criteria for a 60 percent rating under Diagnostic Code 7308 such as nausea, sweating diarrhea, and cramping, neither the lay nor medical evidence established that such symptoms were severe.  Rather, the September 2009 VA examination described the symptoms of nausea, diarrhea, and abdominal pain after food consumption were mild to moderate.  Concerning sweating and palpations reported in his November 2009 notice of disagreement, such assertions are not demonstrative of the severe symptomatology needed to warrant a higher rating.  Moreover, the Veteran does not have weight loss, malnutrition, or anemia, which are listed as criteria for a 60 percent rating.

The Board finds that a rating greater than 40 percent under Diagnostic Code 7308 is not warranted.  Here, there is evidence of mild nausea and mild diarrhea.  However, there is no probative evidence of weight loss, anemia, circulatory disturbance after meals, hypoglycemic symptoms, or malnutrition.  Although the Board finds the Veteran's assertions as to his current severity are competent statements, the Board is persuaded by the results of the objective results of the September 2009 VA examination and reports during VA treatment. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board  finds the observations of skilled professional are far more probative and credible than the Veteran's report of symptom severity.  Moreover, the Veteran's reports of frequency of his symptoms during the September 2009 VA examination are consistent with the criteria of less frequent episodes of epigastric disorders and a 40 percent evaluation.  The Veteran's overall symptomatology is consistent with no more than moderate postgastrectomy syndrome.  The criteria for a higher rating under Diagnostic Code 7308 are not met.

The Board has considered other potentially applicable diagnostic codes under 38 C.F.R. § 4.114.  The Veteran's predominate disability picture is best reflected by Diagnostic Code 7308, applicable to his precise disability, postgastrectomy syndromes as he is post peptic ulcer surgery.

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected residuals of peptic ulcer surgery.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's residuals of peptic ulcer surgery are fully contemplated by the applicable rating criteria.  There is nothing to indicate that the disability picture is exceptional or unusual.  Specifically, the rating criteria include multiple postgastrectomy syndromes which encompass the Veteran's reported symptoms as shown in the VA examination and VA treatment records.  Moreover, the severity and frequency of the Veteran's symptoms are contemplated by the schedular rating criteria.  The Veteran does not claim, and the evidence does not reflect that that symptoms of this disability have otherwise rendered impractical the application of the regular schedular standards.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.

As such, the Board finds that the evidence of record warrants the current 40 percent disability evaluation for the post-operative residuals of peptic ulcer surgery under Diagnostic Code 7308.  As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an increased rating for post-operative residuals of peptic ulcer surgery, currently rated 40 percent disabling, is denied.


REMAND

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the Veteran has expressed that his service connected post-operative residuals of peptic ulcer surgery impact his ability to be gainfully employed, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  See November 2009 notice of disagreement.  Accordingly, the Board has jurisdiction over this issue.

In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA, obtaining an examination if necessary and adjudicating the claim.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for TDIU.  The AOJ should forward the appropriate form, VA Form 21-8940 for completion.  Then, the RO should adjudicate the claim for a TDIU.

2. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


